 


114 HR 2117 IH: To amend the Internal Revenue Code of 1986 to repeal the limitation on the amount of distilled spirits taxes covered over to the Virgin Islands and Puerto Rico.
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2117 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2015 
Ms. Plaskett introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the limitation on the amount of distilled spirits taxes covered over to the Virgin Islands and Puerto Rico. 
 
 
1.Repeal of limitation on cover over of distilled spirits taxes to Virgin Islands and Puerto Rico 
(a)In generalSection 7652 of the Internal Revenue Code of 1986 is amended by striking subsection (f) and by redesignating subsections (g) and (h) as subsections (f) and (g), respectively. (b)Effective dateThe amendments made by this section shall apply to distilled spirits brought into the United States after December 31, 2015.  
 
